Citation Nr: 0216905	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.  

2.  Entitlement to an increased rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had certified active service from September 1979 
to September 1982.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 RO 
rating decision which increased the rating for the veteran's 
service-connected right knee disability from noncompensable 
to 10 percent effective August 19, 1992.  An increased 
(compensable) rating for the veteran's service-connected 
left knee disability was also denied.  An October 1999 RO 
decision determined that the veteran's right knee disability 
was to be rated separately based on residuals of a right 
knee meniscectomy (rated 10 percent) and traumatic arthritis 
with limitation of motion (rated 10 percent) effective 
February 5, 1998.  The rating for the veteran's service-
connected left knee disability (chondromalacia of the left 
knee with degenerative changes) was increased from 
noncompensable to 10 percent effective February 5, 1998.  A 
March 2000 RO decision determined that the October 1999 RO 
decision was clearly and unmistakably erroneous in granting 
increased ratings effective February 5, 1998.  The RO 
determined that the veteran's right knee disability was to 
be rated 10 percent disabling for residuals of a right knee 
meniscectomy effective August 19, 1992 and with a separate 
10 percent rating for traumatic arthritis with limitation of 
motion effective August 19, 1992.  The veteran's left knee 
disability was also assigned a 10 percent rating effective 
August 19, 1992.  

In August 2002, the Board determined that additional 
development of the evidence by the Board was indicated under 
38 C.F.R. § 19.9, and such was thereafter accomplished.  A 
September 2002 motion to advance the case on the Board's 
docket was granted by the Board in September 2002.  In 
November 2002, the veteran was notified that the Board had 
received new evidence concerning the appeal.  The veteran 
responded in a November 2002 letter.  

The Board observes that during the pendency of this appeal, 
the veteran filed additional service connection and other 
compensation claims, but such issues are not before the 
Board at this time and are referred to the RO for 
appropriate action.  


REMAND

In his March 1999 substantive appeal, the veteran requested 
a hearing before a member of the Board sitting at the RO 
(i.e. Travel Board hearing).  In statements dated in October 
1999 and November 2000, the veteran stated that he would 
like to have a hearing at the RO.  A February 2000 report of 
contact noted that the veteran indicated that he was seeking 
a hearing with respect to new issues (service connection 
claims) and not as to the issues of entitlement to increased 
ratings for his service-connected right and left knee 
disabilities.  The veteran testified in support of his 
claims for service connection at a March 2000 RO 
predetermination hearing.  He specifically did not testify 
as to the issues on appeal.  

In a statement received at the Board in September 2002, the 
veteran requested a Board videoconference hearing, and this 
appears to relate to the pending appellate issues of 
entitlement to increased ratings for service-connected right 
and left knee disabilities.  Given the expressed intent of 
the veteran, the Board concludes that the case must be 
returned to the RO to arrange such a hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is arranged, the case should be 
returned to the Board, in accordance with 
appellate procedures.  
		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


